 PRECISION SCIENTIFIC COMPANY525tion 8 (a) (5) and (1) of the Act. As the Trial Examiner sees it the remarks ofJudge Hastie speaking for the Third Circuit Court of Appeals in theJarkacaseas regards the insistence of the General Counsel in his argument before that courtto make additional findings of violations of 8 (b),(1) of the Act are applicable here.There the court said,inter alia,"... We understand that the Board would liketo have two strings to its bow. But we have tested the one and found it strong andentirely adequate.That we think is enough for this case. ..." 12 So is it here.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent, set forth in section III, above,occurring in connection with the operations of the Respondent described in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. It having been found thatthe Respondent has refused to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit, it will be recommended thatthe Respondent upon request bargain collectively with the Union.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 388 of the International Molders and Foundry Workers Union, AFL, is alabor organization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees at Respondents' Kalamazoo branch,including plant clerical employees, but excluding office clerical employees, profes-sional employees, plant guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.The Union was on or about May 7, 1953, and at all times thereafter andmaterial herein the certified exclusive representative for the purposes of collectivebargaining of all the employees in the appropriate unit as described immediatelyabove, within the meaning of the Act.4.By refusing on or about June 10, 1953, and at all times since, to bargain col-lectively with the Union as the certified exclusive representative of all its employeesin the unit described in paragraph numbered 2, above, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (5)of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]"SeeN. L. R. B. v. Jarka Corporation of Philadelphia, etat., 198 F. 2d 618 (C. A. 3).PRECISIONSCIENTIFICCOMPANYandINTERNATIONALUNION OF MINE,MILL AND SMELTER WORKERS, LOCAL758.CaseNo. 13-CA-1441-February 7,1955Decision and OrderOn October 21, 1953, TrialExaminer Eugene E. Dixon issued hisIntermediate Report in the above-entitledproceeding,finding thatthe Respondent had unlawfully refused to bargain with the Charging111 NLRB No. 88. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, in violation of Section 8 (a) (5) and (1) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as more fully set forth in the Intermediate Report,copies of which were duly served upon the parties. Thereafter, theRespondent filed exceptions to the Intermediate Report and a sup-porting brief, and requested oral argument, and the Charging Unionfiled a statement in support of the Intermediate Report. In view ofthe basis for our decision, as set forth hereinafter, the Respondent'srequest for oral argument is hereby denied.The Charging Union is an affiliate or constituent unit of Interna-tionalUnion of Mine, Mill and Smelter Workers (Independent),hereinafter called the International.On February 1, 1955, the Boardissued a Determination and Order,' determining that the Interna-tional was not and had not been in compliance with the filing re-quirements of Section 9 (h) of the Act, and ordering that until theInternational had complied with such filing requirements, no furtherbenefits under the Act be accorded to the International or to any of itsaffiliates or constituent units. In view of the foregoing Determinationand Order, to promote the objective of national security which under-lies the enactment of Section 9 (h) of the Act, and to protect the in-tegrity of the Board's processes, we find that it would not effectuatethe policies of the Act now to require the Respondent to bargain withthe Charging Union.We shall, accordingly, dismiss the complaintwithout considering the merits of the Trial Examiner's findings, con-clusions, and recommendations.[The Board dismissed the complaint.]1Maurice E. Travis, Secretary-Treasurer,International Union of Mine, Hill and SmelterWorkers (Ind) and Compliance Status of International Union of Mine,Mill and SmelterWorkers(Ind.),111 NLRB 422.YARDLEY PLASTICS COMPANYandFRED W. HANCOCK, PETITIONERandLOCAL UNIONNo. 464,UNITED RUBBER, CORK, LINOLEUM AND PLAS-TIC WORKERS OF AMERICA, CIOFREDERICK B. HILL, JR., FREDERICK B. HILL, III AND YARDLEY MOLDEDPLASTICS, INC., D/B/A E. T. PLASTICS COMPANYandROBERT R.THOMAS, PETITIONERandLOCAL UNION No. 464, UNITED RUBBER,CORK, LINOLEUM AND PLASTIC WORKERS OF AMERICA, CIO.CasesNo. 9-RD-138 and 9-RD-139. February 7,1955Decision and OrderUpon separate petitions filed under Section 9 (c) of the National La-bor Relations Act, a consolidated hearing was held before Harold M.Kennedy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.111 NLRB No. 83.